Name: EFTA SURVEILLANCE AUTHORITY DECISION No 67/94/COL of 27 June 1994 laying down the methods of control for maintaining the officially tuberculosis-free status of bovine herds in certain EFTA States
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-09-22

 Avis juridique important|E1994C0067EFTA SURVEILLANCE AUTHORITY DECISION No 67/94/COL of 27 June 1994 laying down the methods of control for maintaining the officially tuberculosis-free status of bovine herds in certain EFTA States Official Journal L 247 , 22/09/1994 P. 0041 - 0042EFTA SURVEILLANCE AUTHORITY DECISION No 67/94/COL of 27 June 1994 laying down the methods of control for maintaining the officially tuberculosis-free status of bovine herds in certain EFTA States THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, and in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 1 of Chapter I of Annex I to the Agreement on the European Economic Area on animal health problems affecting intra-Community trade in bovine animals and swine (Council Directive 64/432/EEC; hereinafter referred to as 'the Cattle and Swine Act`), and in particular Article 3 (14) thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (e) thereof,Whereas Finland, as stated in a letter dated 7 March 1994, Sweden as stated in a letter dated 28 April 1994 and Norway as stated in a letter dated 29 April 1994 consider themselves to fulfil the requirements in Article 3 (14) of the Cattle and Swine Act;Whereas more than 99,9 % of the bovine herds in Finland, Norway and Sweden have been declared officially tuberculosis-free within the meaning of Article 2 (d) of the Cattle and Swine Act and as having fulfilled the conditions for this qualification for at least 10 years;Whereas every year for the past six years at least, bovine tuberculosis has not been found to be present in more than one herd per 10 000 herds in Finland, Norway and Sweden;Whereas all bovines slaughtered in Finland, Norway and Sweden, except those slaughtered on the farm for on-farm consumption, are submitted to a post-mortem examination by an official veterinarian;Whereas in order to maintain this qualification, it is necessary to lay down control measures ensuring its efficacy and which are adapted to the special health situation of bovine herds in Finland, Norway and Sweden;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. By way of derogation from Annex A (I) (b) of the Cattle and Swine Act the EFTA States or regions thereof referred to in the Annex to this Decision may maintain the officially tuberculosis-free status of bovine herds if the following conditions are met:1.1. an identification system making it possible to trace, for each bovine animal, the herds of origin and transit shall be set up;1.2. every bovine animal slaughtered, except those slaughtered on the farm for on the farm consumption, shall be submitted to a post-mortem examination by an official veterinarian;1.3. every suspected case of tuberculosis in a living or dead/slaughtered animal shall be notified to the competent authorities;1.4. for each suspected case, the competent authorities shall carry out the investigations required in order to confirm or invalidate the suspicion, including back-tracing the herds of origin and transit. If lesions giving rise to suspicion of tuberculosis are found at the post-mortem examination or slaughtering, the competent authorities shall submit such lesions to laboratory examination;1.5. the officially tuberculosis-free status of the herds of origin and transit of the suspected bovine animals shall be suspended and the period of suspension shall continue until clinical or laboratory examinations, or tuberculin tests have ruled out the presence of bovine tuberculosis;1.6. if the suspicion of tuberculosis is confirmed, either by tuberculin tests or by clinical or laboratory examinations, the officially tuberculosis free status of the herds of origin and transit shall be withdrawn.2. The status of officially tuberculosis freedom shall remain withdrawn until such time as:2.1. all animals that have been deemed to be infected have been removed from the herd;2.2. disinfection of premises and utensils has taken place;and,2.3. all remaining bovine animals over six weeks of age have reacted negatively to at least two official intradermal tuberculin tests in accordance with Annex B to the Cattle and Swine Act, the first test carried out at least six months after the last infected animal has left the herd and the second test carried out at least six months after the first one.3. The number of breakdown herds shall be communicated to the EFTA Surveillance Authority on an annual basis, it being understood that a breakdown herd is a herd of origin or transit which has contained a bovine animal that has proved positive for the presence of Mycobacterium bovis. The EFTA Surveillance Authority may, as appropriate in the light of such information, take a decision in accordance with Article 3 (14) second indent of the Cattle and Swine Act.4. This Decision shall enter into force on 1 July 1994.5. This Decision is addressed to Finland, Sweden and Norway.6. This Decision shall be authentic in the English language.Done at Brussels, 27 June 1994.For the EFTA Surveillance AuthorityPekka SÃ ILÃ College MemberANNEX Regions which may maintain their tuberculosis-free status based on Article 3 (14) of the Cattle and Swine Act Finland: All regionsNorway: All regionsSweden: All regions.